DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No.(s) 14/579,488, 14/513,043, 14/455,700, 62/414,768, 62/339,692, 62/343,679, 61/919,433, 61/890,271, 61/871,864, 61/863,895, 29/566,348, 29/566,345, and PCT/US2014/071767 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application(s) do not disclose at least the limitations directed to “an alignment piece coupling the cradle to the overlay applicator” in the claims so that claims 1-20 are not entitled to the benefit of the prior applications (it being noted claims 1-8, 10-18, and 20 are entitled the benefit of the prior Application No.(s) 17/005,175, 15/601,816, and 15/266,845).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim (KR 10-1441640 and see also the machine translation).
Regarding claim 1, Shim discloses an overlay applicator tray comprising: a cradle (10) comprising a device slot (19), wherein the device slot is configured to securely hold an electronic device (A) in the cradle; an overlay applicator (30), wherein the overlay applicator comprises an overlay layer (20) and an adhesive release liner (21), the overlay layer comprises a top side and a bottom side, the bottom side is configured to be adhered to a screen of the electronic device, and the adhesive release liner is removably attached to the bottom side of the overlay layer; an alignment piece (33) coupling the cradle to the overlay applicator, wherein the alignment piece aligns the overlay layer of the overlay applicator with the screen as the overlay layer is applied to the screen when the electronic device is securely held in the device slot; and a first pull tab (22) on the adhesive release liner, wherein the first pull tab is configured to be pulled to remove the adhesive release liner from the bottom side of the overlay layer and expose an adhesive of the overlay layer (Figures 1, 3, and 7 and Pages 4-6 of the machine translation).  
Regarding claim 11, Shim discloses a method comprising: inserting an electronic device (A) into a device slot (19) of a cradle (10) of an overlay applicator tray, wherein the device slot is configured to securely hold the electronic device in the cradle, and the overlay applicator tray comprises an overlay applicator (30) and an alignment piece (33) coupling the cradle to the overlay applicator; and rotating the overlay applicator with respect to the cradle to apply an overlay layer (20) of the overlay applicator to a screen of the electronic device, wherein the overlay layer comprises a top side and a bottom side, the overlay applicator further comprises an adhesive release liner (21) removably attached to the bottom side of the overlay layer, the bottom side is configured to be adhered to the screen, and the alignment piece aligns the overlay layer with the screen and maintains the coupling of the cradle to the overlay applicator as the overlay layer is applied to the screen, wherein: the adhesive release liner is removed from the bottom side of the overlay layer using a first pull tab (22) on the adhesive release liner; and the first pull tab is configured to be pulled to remove the adhesive release liner from the bottom side of the overlay layer and expose an adhesive of the overlay layer.  
Regarding claims 2 and 12, the overlay applicator taught by Shim is pre-aligned with the device slot of the cradle using the alignment piece (see Figure 7).
Regarding claim 3, the overlay applicator taught by Shim is configured to rotate with respect to the cradle during application of the overlay layer to the screen; and the alignment piece is configured to maintain the coupling of the cradle to the overlay applicator and to maintain alignment of the overlay layer with the screen when the overlay applicator is rotated with respect to the cradle (see Figure 7).
Regarding claims 4 and 14, the overlay applicator taught by Shim comprises a protective layer (23); and a bottom side of the protective layer is removably attached to the top side of the overlay layer (Figure 3 and Page 6 of the machine translation).  Shim teaches the overlay applicator comprises a protective layer (23); a bottom side of the protective layer is removably attached to the top side of the overlay layer; and the method further comprises: removing the protective layer from the top side of the overlay layer after the overlay layer is applied to the screen (Figure 3 and Page 6 of the machine translation).
Regarding claim 5, Shim is considered to teach a second pull tab (at 27) on the protective layer, wherein the second pull tab is configured to be pulled to remove the protective layer from the top side of the overlay layer (Figure 3 and see further MPEP 2114 wherein the second pull tab is configured to be pulled to remove the protective layer from the top side of the overlay layer by a user of the apparatus pulling the tab).  
Regarding claims 6 and 16, the alignment piece taught by Shim is attached to the protective layer of the overlay applicator (Figure 3 and Page 6 of the machine translation “adhered to the second jig 30”).  
Regarding claims 7 and 17, the alignment piece taught by Shim is “A part of the adhesive sheet 33 is adhered to the end of the first jig 10 and the remainder is adhered to the second jig 30 to connect the first jig 10 and the second jig 30” (Page 6 of the machine translation) considered the alignment piece is attached to the cradle using an adhesive on a first end of the alignment piece; and the alignment piece is attached to the overlay applicator using an adhesive on a second end of the alignment piece. 
Regarding claims 8 and 18, the overlay layer of the overlay applicator taught by Shim is self-aligned to the screen when the electronic device is securely held in the device slot/when the device slot securely holds the electronic device in the cradle (see Figure 7).  
Regarding claims 10 and 20, a bottom wall of the device slot taught by Shim comprises an aperture (17) extending completely through the bottom wall of the device slot (see Figure 7).  
Regarding claim 13, Shim teaches removing the adhesive release liner from the bottom side of the overlay layer before rotating the overlay applicator with respect to the cradle to apply the overlay layer to the screen (see Figure 7 and Page 6 of the machine translation and further the adhesive release liner is necessarily removed from the bottom side of the overlay layer before rotating the overlay applicator with respect to the cradle to apply the overlay layer to the screen as without removing the adhesive release liner the overlay layer will not adhere to the screen as required).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Mason et al. (WO 2015/038883) and/or Muramatsu (U.S. Patent Application Publication 2012/0076967).
Shim is described above in full detail.  Shim does not expressly teach how the protective layer is removed from the top side of the overlay layer wherein conventional method is to use a pull tab (47) as evidenced by Mason (Figures 9-11 and Page 14) and/or Muramatsu (Figure 2c and Paragraph 0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the protective layer is removed from the top side of the overlay layer as taught by Shim using a second pull tab on the protective layer (i.e. the second pull tab is configured to be pulled to remove the protective layer from the top side of the overlay layer) as is conventional in the art to predictably remove the layer as evidenced by Mason and/or Muramatsu.  
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shim optionally in view of Kempkes (DE 102013021563 and see also the machine translation).
Shim is described above in full detail.  Shim does not require the device slot have any particular dimensions wherein the device slot is configured to securely hold an electronic device such as a mobile device and including a first dimension of the device slot is greater than a second dimension of the device slot (Figure 7).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the device slot taught by Shim have dimensions to securely hold an electronic device such as a mobile device, etc. (similar device(s) as in the instant invention see paragraph 0154) as directed by Shim such as wherein: a first dimension of the device slot and a second dimension of the device slot are each at least 6 cm (dimensions are often up to 3000 cm2 as optionally evidenced by Kempkes see paragraph 0011); and the first dimension of the device slot is at least 70% greater than the second dimension of the device slot as is consistent with that depicted by Shim (it being noted where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device see MPEP 2144.04 and “A. Changes in Size/Proportion”).


Claims 1-8, 11-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2011-0008023 (and see also the machine translation) in view of Muramatsu and/or Kempkes and/or Shim.
Regarding claim 1, KR 2011-0008023 discloses an overlay applicator tray comprising: a cradle (100) comprising a device slot (200), wherein the device slot is configured to securely hold an electronic device (110) in the cradle; and an overlay applicator, wherein the overlay applicator comprises an overlay layer (120) and an adhesive release liner (123), the overlay layer comprises a top side and a bottom side, the bottom side is configured to be adhered to a screen of the electronic device, and the adhesive release liner is removably attached to the bottom side of the overlay layer.  Regarding claim 11, KR 2011-0008023 discloses a method comprising: inserting an electronic device (110) into a device slot (200) of a cradle (100) of an overlay applicator tray, wherein the device slot is configured to securely hold the electronic device in the cradle, and the overlay applicator tray comprises an overlay applicator (including 121) to apply an overlay layer (120) of the overlay applicator to a screen of the electronic device, wherein the overlay layer comprises a top side and a bottom side, and the overlay applicator further comprises an adhesive release liner (123) removably attached to the bottom side of the overlay layer, the bottom side is configured to be adhered to the screen, wherein: the adhesive release liner is removed from the bottom side of the overlay layer (Figure 2 and see the machine translation).  
As to the limitations in claim 1 of “an alignment piece coupling the cradle to the overlay applicator, wherein the alignment piece aligns the overlay layer of the overlay applicator with the screen as the overlay layer is applied to the screen when the electronic device is securely held in the device slot” and in claim 11 of “an alignment piece coupling the cradle to the overlay applicator; and rotating the overlay applicator with respect to the cradle to apply an overlay layer of the overlay applicator to a screen of the electronic device” wherein “the alignment piece aligns the overlay layer with the screen and maintains the coupling of the cradle to the overlay applicator as the overlay layer is applied to the screen”, KR 2011-0008023 does not expressly teach an alignment piece coupling the cradle to the overlay applicator.  KR 2011-0008023 does not teach away from an alignment piece coupling the cradle to the overlay applicator and suggests guide pins (300).  It is known in the same art to use an alignment piece (52 of Muramatsu) coupling the uppermost layer of the overlay applicator to a location exterior the screen (e.g. a cradle) to align the overlay layer (54 of Muramatsu) of the overlay applicator with the screen as the overlay layer is applied to the screen (by rotating the overlay applicator with respect to the screen) as evidenced by Muramatsu (Figures 6 and 7 and Paragraphs 0057-0071) and/or Kempkes (Figures 7-9 and Paragraphs 0007 and 0019) and/or Shim (described above in full detail).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the overlay applicator tray taught by KR 2011-0008023 further comprises an alignment piece coupling the cradle to the overlay applicator wherein the alignment piece aligns the overlay layer of the overlay applicator with the screen and maintains the coupling of the cradle to the overlay applicator as the overlay layer is applied (by rotating the overlay applicator with respect to the cradle) to the screen when the electronic device is securely held in the device slot either as a simple substitution of one known alignment mechanism (guide pins) for another (an alignment piece) to yield predictable results or as a further alignment mechanism (in addition to the guide pins) including to pre-align the overlay applicator as evidenced by Muramatsu and/or Kempkes and/or Shim.
As to the limitations in claim 1 of “a first pull tab on the adhesive release liner, wherein the first pull tab is configured to be pulled to remove the adhesive release liner from the bottom side of the overlay layer and expose an adhesive of the overlay layer” and in claim 11 of “using a first pull tab on the adhesive release liner; and the first pull tab is configured to be pulled to remove the adhesive release liner from the bottom side of the overlay layer and expose an adhesive of the overlay layer”, KR 2011-0008023 does not expressly teach how the adhesive release liner is removed from the bottom side of the overlay layer wherein conventional method is to use a pull tab (58 of Muramatsu or 22 of Shim) as evidenced by Muramatsu (Figure 6c) and/or Kempkes (Figures 1 and 7) and/or Shim (described above in full detail) to remove the adhesive release liner from the bottom side of the overlay layer and expose an adhesive of the overlay layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the adhesive release liner is removed from the bottom side of the overlay layer as taught by KR 2011-0008023 using a first pull tab on the adhesive release liner (i.e. the first pull tab is configured to be pulled to remove the adhesive release liner from the bottom side of the overlay layer) to remove the adhesive release liner from the bottom side of the overlay layer and expose an adhesive of the overlay layer as is conventional in the art to predictably remove the adhesive release liner and adhere the overlay layer as evidenced by Muramatsu and/or Kempkes and/or Shim.  
Regarding claims 2 and 12, the overlay applicator taught by KR 2011-0008023 as modified by Muramatsu and/or Kempkes and/or Shim is pre-aligned with the device slot of the cradle using the alignment piece (See Muramatsu at Figures 6 and 7 and/or Kempkes at Figures 7-9 and/or Shim described above in full detail).
Regarding claim 3, the overlay applicator taught by KR 2011-0008023 as modified by Muramatsu and/or Kempkes and/or Shim is configured to rotate with respect to the cradle during application of the overlay layer to the screen; and the alignment piece is configured to maintain the coupling of the cradle to the overlay applicator and to maintain alignment of the overlay layer with the screen when the overlay applicator is rotated with respect to the cradle (See Muramatsu at Figures 6 and 7 and/or Kempkes at Figures 7-9 and/or Shim described above in full detail).
Regarding claims 4 and 14, the overlay applicator taught by KR 2011-0008023 as modified by Muramatsu and/or Kempkes and/or Shim comprises a protective layer (121); and a bottom side of the protective layer is removably attached to the top side of the overlay layer (Figure 2).  KR 2011-0008023 as modified by Muramatsu and/or Kempkes and/or Shim teaches the overlay applicator comprises a protective layer (121); a bottom side of the protective layer is removably attached to the top side of the overlay layer; and the method further comprises: removing the protective layer from the top side of the overlay layer after the overlay layer is applied to the screen (Figure 2 and the machine translation).
Regarding claim 5, KR 2011-0008023 as modified by Muramatsu and/or Kempkes and/or Shim is considered to teach a second pull tab (a portion of the protective layer not covering the top side of the overlay layer) on the protective layer, wherein the second pull tab is configured to be pulled to remove the protective layer from the top side of the overlay layer (Figure 2 and see further MPEP 2114 wherein the second pull tab is configured to be pulled to remove the protective layer from the top side of the overlay layer by a user of the apparatus pulling the tab).  
Regarding claims 6 and 16, the alignment piece taught by KR 2011-0008023 as modified by Muramatsu and/or Kempkes and/or Shim is attached to the protective layer of the overlay applicator/uppermost layer of the overlay applicator (See Muramatsu at Figures 6 and 7 and/or Kempkes at Figures 7-9 and/or Shim described above in full detail).  
Regarding claims 7 and 17, Muramatsu teaches the alignment piece has an “adhesive face” (Paragraph 0057), Kempkes teaches the alignment piece is “a single-sided adhesive sticker” (Paragraph 0019), and Shim teaches “A part of the adhesive sheet 33 is adhered to the end of the first jig 10 and the remainder is adhered to the second jig 30 to connect the first jig 10 and the second jig 30” considered the alignment piece taught by KR 2011-0008023 as modified by Muramatsu and/or Kempkes and/or Shim is attached to the cradle using an adhesive on a first end of the alignment piece; and the alignment piece is attached to the overlay applicator using an adhesive on a second end of the alignment piece. 
Regarding claims 8 and 18, the overlay layer of the overlay applicator taught by KR 2011-0008023 as modified by Muramatsu and/or Kempkes and/or Shim is self-aligned to the screen when the electronic device is securely held in the device slot/when the device slot securely holds the electronic device in the cradle (See Muramatsu at Figures 6 and 7 and/or Kempkes at Figures 7-9 and/or Shim described above in full detail).  
Regarding claim 13, KR 2011-0008023 as modified by Muramatsu and/or Kempkes and/or Shim  teaches removing the adhesive release liner from the bottom side of the overlay layer before rotating the overlay applicator with respect to the cradle to apply the overlay layer to the screen wherein Muramatsu teaches removing the adhesive release liner from the bottom side of the overlay layer before rotating the overlay applicator with respect to the screen to apply the overlay layer to the screen (Figure 2b) and/or Kempkes teaches removing the adhesive release liner from the bottom side of the overlay layer before rotating the overlay applicator with respect to the cradle to apply the overlay layer to the screen (Figures 7-9) and/or Shim teaches removing the adhesive release liner from the bottom side of the overlay layer before rotating the overlay applicator with respect to the cradle to apply the overlay layer to the screen (see Figure 7 and Page 6 of the machine translation) and further the adhesive release liner taught by KR 2011-0008023 as modified by Muramatsu and/or Kempkes and/or Shim is necessarily removed from the from the bottom side of the overlay layer before rotating the overlay applicator with respect to the cradle to apply the overlay layer to the screen as without removing the adhesive release liner the overlay layer will not adhere to the screen as required.  
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2011-0008023 and Muramatsu and/or Kempkes and/or Shim as applied to claims 1-8, 11-14, and 16-18 above, and further in view of Muramatsu and/or Mason.
KR 2011-0008023 is described above in full detail.  KR 2011-0008023 does not expressly teach how the protective layer is removed from the top side of the overlay layer wherein conventional method is to use a pull tab as evidenced by Muramatsu (described above in full detail) and/or Mason (described above in full detail).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the protective layer is removed from the top side of the overlay layer as taught by KR 2011-0008023 as modified by Muramatsu and/or Kempkes and/or Shim using a second pull tab on the protective layer (i.e. the second pull tab is configured to be pulled to remove the protective layer from the top side of the overlay layer) as is conventional in the art to predictably remove the layer as evidenced by Muramatsu and/or Mason.  
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2011-0008023 and Muramatsu and/or Kempkes and/or Shim as applied to claims 1-8, 11-14, and 16-18 above, and optionally further in view of Kempkes.
KR 2011-0008023 is described above in full detail.  KR 2011-0008023 does not require the device slot have any particular dimensions wherein the device slot is configured to securely hold an electronic device such as a mobile device, computer, etc. and including a first dimension of the device slot is greater than a second dimension of the device slot (Figure 2).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the device slot taught by KR 2011-0008023 as modified by Muramatsu and/or Kempkes and/or Shim have dimensions to securely hold an electronic device such as a mobile device, computer, etc. (similar device(s) as in the instant invention see paragraph 0154) as directed by KR 2011-0008023 such as wherein: a first dimension of the device slot and a second dimension of the device slot are each at least 6 cm (dimensions are often up to 3000 cm2 as optionally evidenced by Kempkes see paragraph 0011); and the first dimension of the device slot is at least 70% greater than the second dimension of the device slot as is consistent with that depicted by KR 2011-0008023 (it being noted where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device see MPEP 2144.04 and “A. Changes in Size/Proportion”).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2011-0008023 and Muramatsu and/or Kempkes and/or Shim as applied to claims 1-8, 11-14, and 16-18 above, and further in view of Chou et al. (JP 3180690 and see also the machine translation).
KR 2011-0008023 is described above in full detail.  KR 2011-0008023 does not expressly teach a bottom wall of the device slot comprises an aperture extending completely through the bottom wall of the device slot wherein it is known in the same art the bottom wall of the device slot comprises an aperture (221/111) extending completely through the bottom wall of the device slot to conveniently push out the electronic device for removal as evidenced by Chou (Figure 1 and Page 3 of the machine translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention a bottom wall of the device slot taught by KR 2011-0008023 as modified by Muramatsu and/or Kempkes and/or Shim comprises an aperture extending completely through the bottom wall of the device slot to conveniently push out the electronic device for removal as evidenced by Chou.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 8, 10-15, 17, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,675,817. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 10,675,817 fully encompass claims 1-5, 7, 8, 10-15, 17, 18, and 20 of the instant application.  
Claims 6 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,675,817 in view of Shim and/or Muramatsu and/or Kempkes. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 10,675,817 fully encompass claims 6 and 16 of the instant application but for an express teaching the alignment piece is attached to the protective layer of the overlay applicator wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the alignment piece taught by claims 1-19 of U.S. Patent No. 10,675,817 is attached to the protective layer of the overlay applicator as is the predictable attachment location as would have been well understood by one of ordinary skill in the art as evidenced by Shim and/or Muramatsu and/or Kempkes (each described above in full detail).
Claims 9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,675,817 optionally in view of Kempkes.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 10,675,817 fully encompass claims 9 and 19 of the instant application but for an express teaching of the dimensions of the device slot.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the device slot taught by claims 1-19 of U.S. Patent No. 10,675,817 have dimensions to securely hold an electronic device as directed by claims 1-19 of U.S. Patent No. 10,675,817 such as wherein: a first dimension of the device slot and a second dimension of the device slot are each at least 6 cm (dimensions are often up to 3000 cm2 as optionally evidenced by Kempkes see paragraph 0011); and the first dimension of the device slot is at least 70% greater than the second dimension of the device slot (it being noted where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device see MPEP 2144.04 and “A. Changes in Size/Proportion”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746